PER CURIAM.
We reverse the awards of attorney s fees, costs, and interest to the appellee-mortgagee on the holdings that (a) the well-supported determination below “that some conduct of the [mortgagee] in a measure contributed to the defendants’ failure to pay within the grace period,” which the trial court properly found precluded acceleration and foreclosure, likewise barred the recovery of attorney’s fees and costs, Federal Home Loan Mortgage Corp. v. Taylor, 318 So.2d 203 (Fla. 1st DCA 1975); cf. Rice v. Campisi, 446 So.2d 1120 (Fla. 3d DCA 1984), pet. for review denied, 456 So.2d 1182 (Fla.1984) (mortgagee who did not contribute to default properly awarded fees and costs even though foreclosure was denied because late payment was caused by post office), and (b) the appellants-mortgagors’ appropriate, but rejected, tenders of the amounts due relieved them of any obligation to pay interest. Dade County v. American Re-Insurance Co., 467 So.2d 414 (Fla. 3d DCA 1985); Morton v. Ansin, 129 So.2d 177 (Fla. 3d DCA 1961).